DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on Jan 5, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,085,100 has been reviewed and is accepted.  The terminal disclaimer has been recorded. Accordingly, the non-statutory obviousness-type double patenting rejections are withdrawn.
Allowable Subject Matter
Claims 1 – 13 are allowable. The following is a statement of reasons for the indication of allowable subject matter: While the closest prior art being Savant (U.S. Patent Application Publication 2013/0083927) and Braho (U.S. Patent Application Publication 2012/0321097) in combination teach using the same connector contacts to provide both audio signal and power to a connected device and determining the connected device can receive power via the audio contacts, the prior art does not disclose alone or in combination the feature, as claimed by claims 1, 7 and 12, in combination with other limitations of the claims, determining if switching between modes of operation, one mode utilizing the contacts for audio and the other mode utilizing the contacts for power, is appropriate for the connected device based on monitoring the amount of current output by the audio/power circuitry to a connected device receiving the audio and power signals, thus ensuring compatibility of the connected device before a mode of operation 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
This application is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F SIEGEL whose telephone number is (571)272-5715. The examiner can normally be reached M-W 6:30am - 3pm, Th-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/DAVID SIEGEL/Examiner, Art Unit 2653                                                                                                                                                                                                        
/FAN S TSANG/Supervisory Patent Examiner, Art Unit 2653